

ESCROW AGREEMENT


ESCROW AGREEMENT dated as of this 25th day of September 2009, by and among
Emerald Acquisition Corporation, a Cayman Islands corporation (the “Company”),
Merit Times International Limited, a company incorporated under the laws of the
British Virgin Islands (“Merit Times”), AMERICAN STOCK TRANSFER & TRUST COMPANY,
LLC, a financial institution chartered under the laws of the State of New York
(the “Agent”) and Grandview Capital, Inc., a Florida corporation (the “Placement
Agent”).


WITNESSETH:


WHEREAS, the Company is offering securities in a private equity financing (the
“Financing”) to “accredited investors” (the “Purchasers”) as such term is
defined in Regulation D promulgated under the Securities Act of 1933, as
amended;


WHEREAS, the Financing is conditioned upon the completion of a share exchange
agreement, pursuant to which Merit Times shall become the wholly owned
subsidiary of the Company (the “Combination”);


WHEREAS, in connection with the Financing, such securities are being sold in
units (the “Units”) with each Unit consisting Fifty Thousand (50,000) shares of
the Company’s common stock (the “Common Shares”) and warrants to purchase Twenty
Five Thousand (25,000) shares of the Company’s common stock (the “Warrants” and
collectively the “Securities”);


WHEREAS, the Units are being offered at a price of $150,000 per Unit (the
“Offering Price”); and


WHEREAS, the Company desires to sell in the Financing a minimum of Units in the
aggregate amount of $15,000,000 (the “Minimum Amount”) and a maximum of Units in
the aggregate amount of $20,000,000 (the “Maximum Amount”); and


WHEREAS:


(a)           The Financing will commence immediately and will continue until
the earlier of: (i) the date upon which subscriptions for the Maximum Amount
have been accepted; (ii) September 30, 2009, unless extended by the Company,
Merit Times and the Placement Agent without notice to Purchasers to a date not
later than November 30, 2009; or (iii) the date upon which the Company, Merit
Times and the Placement Agent elect to terminate the Financing;


(b)           Once the Purchasers have subscribed and the Company has accepted
subscriptions for the Minimum Amount, the Company and the Placement Agent may
conduct an initial closing (the “First Closing”) with respect to such
Units.  Thereafter, the Company and the Placement Agent may decide to conduct
one or more closings for the sale of additional Units (each, together with the
First Closing, a “Closing”);

 
 

--------------------------------------------------------------------------------

 

(c)           Proceeds received from subscriptions for the Units shall be held
in escrow by the Agent pending a Closing; and


(d)           If the Minimum Amount is not sold prior to the end of the Offering
Period, the Financing will be terminated and all funds received from Purchasers
will be promptly returned, without interest, penalty or deduction.  The day that
the Offering Period terminates is hereinafter referred to as the “Termination
Date.”


NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:


1.           Appointment of Agent.  The Company hereby appoints the Agent as
escrow agent in accordance with the terms and conditions set forth herein, and
the Agent hereby accepts such appointment.


2.           Delivery of Subscription Proceeds.  All checks, drafts, or other
instruments or wire transfer funds received from Purchasers as payment for the
Units will be delivered by the Company or Placement Agent to the Agent, made
payable to “American Stock Transfer & Trust Company, as Escrow Agent for Emerald
Acquisition Corporation”  The Placement Agent will provide the Agent with a
chart setting forth, as to each Purchaser, his name, address, social security
number or employer identification number, amount of Units purchased, and the
amount paid in connection with such purchase.  The Agent is hereby empowered on
behalf of the Company to endorse and collect all checks, drafts, wire funds
transfers, or other instruments received on account of purchases of the Units.


3.           Agent to Hold and Disburse Funds.  The Agent will hold in a
segregated account established for the benefit of the Company and disburse all
funds received by it pursuant to the terms of this Escrow Agreement, as follows:


3.1           In the event that prior to the Termination Date the Agent has
received funds equal to or greater than the Minimum Amount (and such funds are
cleared within ten (10) days following the Termination Date) from the sale of
Units, the Agent will, on the date of a Closing, pursuant to written
instructions signed by the Company, Merit Times and the Placement Agent, pay to
the Company, and/or to any other person designated in such instructions, the
proceeds received by the Agent from the sale of such Units, provided that the
Company’s counsel and the Placement Agent’s counsel has confirmed in writing
that all conditions for the release of the escrow funds have been met and that
the securities have been issued and delivered to the Purchasers.

 
 

--------------------------------------------------------------------------------

 


3.2           In the event that prior to the Termination Date the Agent has not
received funds equal to or greater than the Minimum Amount (or such funds have
not cleared within ten (10) days of the Termination Date) from the sale of the
Units, or in the event that a Closing has not taken place within ten days of the
Termination Date, the Agent will return all funds to the Purchasers, without
interest, penalty or deduction.


4.           Exculpation and Indemnification of Agent.


4.1           The Agent shall have no duties or responsibilities other than
those expressly set forth herein.  The Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act.  The Agent shall be under no liability to the other
parties hereto or to anyone else by reason of any failure on the part of any
party hereto or any maker, guarantor, endorser or other signatory of any
document or any other person to perform such person’s obligations under any such
document.  Except for amendments to this Agreement referred to below, and except
for instructions given to the Agent by the Company and the Placement Agent
relating to the funds deposited with the Agent under this Agreement, the Agent
shall not be obligated to recognize any agreement between any and all of the
persons referred to herein, notwithstanding that references thereto may be made
herein and whether or not it has knowledge thereof.


4.2           The Agent shall not be liable to the Company or to anyone else for
any action taken or omitted by it, or any action suffered by it to be taken or
omitted, in good faith and in the exercise of its own best judgment.  The Agent
may rely conclusively and shall be protected in acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Agent), statement, instrument, report or other paper or document (not only
as to its due execution and the validity and effectiveness of its provisions,
but also as to the truth and acceptability of any information therein
contained), which is believed by the Agent to be genuine and to be signed or
presented by the proper person or persons.  The Agent shall not be bound by any
notice or demand, or any waiver, modification, termination or rescission of this
Agreement or any of the terms thereof, unless evidenced by a writing delivered
to the Agent signed by the proper party or parties and, if the duties or rights
of the Agent are affected, unless it shall give its prior written consent
thereto.


4.3           The Agent shall not be responsible for the sufficiency or accuracy
of the form of, or the execution, validity, value or genuineness of, any
document or property received, held or delivered by it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Agent be responsible or liable to the
other parties hereto or to anyone else in any respect on account of the
identity, authority or rights of the persons executing or delivering or
purporting to execute or deliver any document or property or this
Agreement.  The Agent shall have no responsibility with respect to the use or
application of any funds or other property paid or delivered by the Agent
pursuant to the provisions hereof.  The Agent shall not be liable to the Company
or to anyone else for any loss which may be incurred by reason of any investment
of any monies which it holds hereunder provided the Agent has complied with the
provisions of Section 3.2 hereunder.

 
 

--------------------------------------------------------------------------------

 


4.4           The Agent shall have the right to assume in the absence of written
notice to the contrary from the proper person or persons that a fact or an event
by reason of which an action would or might be taken by the Agent does not exist
or has not occurred, without incurring liability to the other parties hereto or
to anyone else for any action taken or omitted, or any action suffered by it to
be taken or omitted, in good faith and in the exercise of its own best judgment,
in reliance upon such assumption.


4.5           To the extent that the Agent becomes liable for the payment of
taxes, including withholding taxes, in respect of income derived from the
investment of funds held hereunder or any payment made hereunder, the Agent may
pay such taxes.  The Agent shall be indemnified and held harmless against any
liability for taxes and for any penalties or interest in respect of taxes, on
such investment income or payments in the manner provided in Section 4.6.


4.6           The Agent will be indemnified and held harmless by the Company
from and against any and all expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Agent in connection with any action, suit
or other proceeding involving any claim, or in connection with any claim or
demand, which in any way, directly or indirectly, arises out of or relates to
this Agreement, the services of the Agent hereunder, the monies or other
property held by it hereunder or any income earned from investment of such
monies, except for the Escrow Agent’s gross negligence or misconduct.  Promptly
after the receipt by the Agent or notice of any demand or claim or the
commencement of any action, suit or proceeding, the Agent shall, if a claim in
respect thereof is to be made against the Company, notify the Company thereof in
writing, but the failure by the Agent to give such notice shall not relieve the
Company from any liability which the Company may have to the Agent hereunder.


4.7           For the purposes hereof, the term “expense or loss” shall include
all amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Agent, and all costs and expenses, including, but
not limited to, reasonable counsel fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding.


5.           Termination of Agreement and Resignation of Agent.


5.1           This Escrow Agreement shall terminate on the final disposition of
the monies and property held in escrow hereunder, provided that the rights of
the Agent and the obligations of the other parties hereto under Sections 4 and 7
shall survive the termination hereof.


5.2           The Agent may resign at any time and be discharged from its duties
as Agent hereunder by giving the Company, Merit Times and the Placement Agent at
least 30 days notice thereof.  As soon as practicable after its resignation, the
Agent shall turn over to a successor escrow agent appointed by the Company all
monies and property held hereunder upon presentation of the document appointing
the new escrow agent and its acceptance thereof.  If no new Agent is so
appointed within the 60-day period following such notice of resignation, the
Agent may deposit the aforesaid monies and property with any court it deems
appropriate.

 
 

--------------------------------------------------------------------------------

 


6.           Form of Payments by Agent.


6.1           Any payments by the Agent to Purchasers or to persons other than
the Company pursuant to the terms of this Agreement shall be made by check,
payable to the order of each respective subscriber or other person or wire.


6.2           All amounts referred to herein are expressed in United States
Dollars and all payments by the Agent shall be made in such dollars.


7.           Compensation of Agent.  For services rendered, the Agent shall
receive as compensation $2,500.00, $1,250.00 of which shall be paid by the
Company promptly following the signing of this Agreement and $1,250.00 of which
shall be paid by the Company at the First Closing.  The Agent shall also be
entitled to retain any income earned on the funds in the escrow account as part
of the Agent’s compensation.    The Agent shall also be entitled to
reimbursement from the Company for all expenses paid or incurred by it in the
administration of its duties hereunder, including, but not limited to, all
counsel, advisors’ and Agents’ fees and disbursements and all reasonable taxes
or other governmental charges.  It is anticipated that such disbursement shall
not exceed $500.00 barring any unforeseen circumstances.


8.           Notices.  All notices, requests, demands and other communications
provided for herein shall be in writing, shall be delivered by hand or by
first-class mail, shall be deemed given when received and shall be addressed to
the parties hereto at their respective addresses listed below or to such other
persons or addresses as the relevant party shall designate as to itself from
time to time in writing delivered in like manner.


If to the Company:
Emerald Acquisition Corporation
 
c/o Nautilus Global Partners
 
700 Gemini, Suite 100
 
Houston, TX 77056
 
Attention:  Joseph Rozelle
 
Tel. # (281) 488-3883
   
If to Merit Time:
Merit Times International Limited
 
No. 48 South Qingshui Road
 
Laiyang City, Shandong 265200
 
People’s Republic of China
 
Attention:  Lili Jiang
 
Tel. # (535) 729-6152 Phone
 
Fax # (535) 729-6209


 
 

--------------------------------------------------------------------------------

 



With a copy to:
Anslow & Jaclin LLP
 
195 Route 9 South
 
Manalapan, NJ, 07726
 
Attention: Gregg Jaclin, Esq.
 
Tel. # (732) 409-1212
 
Fax # (732) 577-1188
       
If to the Agent:
American Stock Transfer & Trust Company, LLC
 
59 Maiden Lane—Plaza Level
 
New York, New York 10038
 
Attention:  Henry Reinhold
 
Tel. # (212) 936-5100
 
Fax # (718) 234-5001
   
If to the Placement Agent:  
Grandview Capital, Inc.
 
8201 Peters Road, Suite 1000
 
Plantation, FL 33324
 
Attention: Peter Goldstein
 
Tel. # (954) 916-2646
 
Fax # (954) 337-4610
       
With a copy to:
Ellenoff Grossman & Schole LLP
 
150 East 42nd Street, 11th Floor
 
New York City, NY 10017
 
Attention:  Barry I. Grossman, Esq.
 
Tel. # (212) 370-1300
 
Fax # 212-370-7889



9.           Further Assurances:  From time to time on and after the date
hereof, the Company shall deliver or cause to be delivered to the Agent such
further documents and instruments and shall do and cause to be done such further
acts as the Agent shall reasonably request (it being understood that the Agent
shall have no obligation to make any such request) to carry out more effectively
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.


10.         Consent to Service of Process.  Each of the Company, Merit Times and
the Placement Agent hereby irrevocably consents to the jurisdiction of the
courts of the State of New York and of any federal court located in such State
in connection with any action, suit or other proceeding arising out of or
relating to this Agreement or any action taken or omitted hereunder, and waives
personal service of any summons, complaint or other process and agrees that the
service thereof may be made by certified or registered mail directed to each of
the Company and the Placement Agent at its address for purposes of notices
hereunder.

 
 

--------------------------------------------------------------------------------

 


11.         Miscellaneous.


11.1           This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing such
instrument to be drafted.  The terms “hereby”, “hereof”, “hereto”, “hereunder”
and any similar terms, as used in this Agreement, refer to the Agreement in its
entirety and not only to the particular portion of this Agreement where the term
is used.  The word “person” shall mean any natural person, partnership, company,
government and any other form of business or legal entity.  All words or terms
used in this Agreement, regardless of the number or gender, in which they are
used, shall be deemed to include any other number and any other gender as the
context may require.  This Agreement shall not be admissible in evidence to
construe the provisions of any prior agreement.


11.2           Succession and Assignment.  This Agreement and the rights and
obligations hereunder of the Company may be assigned by the Company only to a
successor to the Company’s entire business.  This Agreement and the rights and
obligations hereunder of the Agent may be assigned by the Agent only to a
successor to its entire business.  This Agreement shall be binding upon and
inure to the benefit of each party’s respective successors, heirs and permitted
assigns.  No other person shall acquire or have any rights under or by virtue of
this Agreement.  This Agreement may not be changed orally or modified, amended
or supplemented without an express written agreement executed by the Agent, the
Company, Merit Times and the Placement Agent.  This Agreement is intended to be
for the sole benefit of the parties hereto, and (subject to the provisions of
this Section 11.2) their respective successors, heirs and assigns, and none of
the provisions of this Agreement are intended to be, nor shall they be construed
to be, for the benefit of any third person.


11.3           Amendments and Waivers.  This Agreement may be amended only with
the written consent of the Agent, the Company, Merit Times and the Placement
Agent.  No waiver of any right or remedy hereunder shall be valid unless the
same shall be in writing and signed by the party giving such waiver.  No waiver
by any party with respect to any condition, default or breach of covenant
hereunder shall be deemed to extend to any prior or subsequent condition,
default or breach of covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.


11.4           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.  The
representations and warranties contained in this Agreement shall survive the
execution and delivery hereof and any investigations made by any party.  The
headings in this Agreement are for purposes of reference only and shall not
limit or otherwise affect any of the terms hereof.

 
 

--------------------------------------------------------------------------------

 


12.           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument.  This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signature of all of the parties reflected hereon as the
signatures.


[Signatures to Follow on Next Page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.


AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC
   
By:   
/s/ Alan G. Finn
 
Name: Alan G. Finn
 
Title:   Vice President
   
EMERALD ACQUSITION CORPORATION, INC.
   
By:
 /s/ Joseph Rozelle
 
Name: Joseph Rozelle
 
Title:   President
   
MERIT TIMES INTERNATIONAL LIMITED
       
By:
/s/ Zhide Jiang
 
Name: Zhide Jiang
 
Title:   CEO
   
GRANDVIEW CAPITAL, INC.
   
By:
/s/ Peter Goldstein
 
Name: Peter Goldstein
 
Title:   Chairman


 
 

--------------------------------------------------------------------------------

 